        Case 1:14-cv-07082-PAE-RWL Document 198 Filed 08/11/21 Page 1 of 2




JOHN M. TANSKI
90 STATE HOUSE SQUARE
HARTFORD, CT 06103
(860) 275-8175
JTANSKI@AXINN.COM




                                                      August 11, 2021


VIA ECF

Hon. Paul A. Engelmayer
U.S. District Court, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007


           Re: Moreno Godoy v. Gallet Dreyer & Berkey, LLP, et al., No. 14 Civ. 7082 (PAE)

Dear Judge Engelmayer:

         We write in response to Your Honor’s Order of August 9, 2021 directing counsel “to
jointly advise the Court, by letter filed on the docket of this case by the close of business on
Wednesday, August 11, 2021, whether there are any dates in October, November or December
2021 on which necessary participants are unavailable for trial” and “to confirm that a jury trial of
approximately three days in length remains the parties’ best estimate.” (ECF No. 195.)

        Counsel have conferred and can advise the Court that one or more necessary
participants is unavailable for trial on the following dates:

October 1-22
November 5
November 8-19
November 24-26
November 29-30
December 1
December 13-17
December 23-27

       We note, of course, that availability could be affected by continuing developments with
respect to the COVID-19 pandemic as well as penological considerations.

        In addition, Mr. Douglas and Mr. Foley intend to move for leave to withdraw their
representation of Defendant Roger Stavis. They will continue as trial counsel for Defendant
Gallet Dreyer & Berkey, LLP only. The dates above do not reflect the availability of any new
counsel for Mr. Stavis or of Mr. Stavis himself. The parties will update the Court on any
additional dates of unavailability once new counsel for Mr. Stavis has appeared.
      Case 1:14-cv-07082-PAE-RWL Document 198 Filed 08/11/21 Page 2 of 2

Hon. Paul A. Engelmayer
August 11, 2021
Page 2 of 2



         The parties have also discussed the possibility that one or more may seek permission to
file an amended Joint Pretrial Order. The parties have agreed to revisit that issue once new
counsel for Mr. Stavis has appeared and to promptly thereafter raise with the Court any request
to amend the Joint Pretrial Order.

        Finally, counsel confirm that a jury trial of approximately three days in length remains
their best estimate for this case.



                                                     Respectfully,




                                                     John M. Tanski



cc: All Counsel of Record (via ECF)
